Name: Commission Regulation (EEC) No 1961/82 of 19 July 1982 amending for the fourth time Regulation (EEC) No 1570/77 on price increases and reductions applicable to intervention in cereals
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 7 . 82 Official Journal of the European Communities No L 212/41 COMMISSION REGULATION (EEC) No 1961/82 of 19 July 1982 amending for the fourth time Regulation (EEC) No 1570/77 on price increases and reductions applicable to intervention in cereals replacement by cereals or cereal substitutes with higher energy values and a more favourable price/ quality relationship ; whereas the competitiveness of barley on the feed grain market should consequently be improved by gradually adjusting the buying-in price of the qualities presented for intervention to their actual commercial value on the animal feed market ; whereas, for this purpose, a reduction of 1 % should be made for barley with a specific weight of less than 64 kilograms but not less than 63 kilograms per hectolitre ; Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN &lt; COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), and in particular Article 7 (5) thereof, Whereas, in conformity with the change made to Council Regulation (EEC) No 2731 /75 of 29 October 1975 fixing standard qualities for common wheat, rye, barley, maize and durum wheat (3), as last amended by Regulation (EEC) No 1454/82 (4), Article 6 ( 1 ) of Regu ­ lation (EEC) No 1570/77 (*), as last amended by Regu ­ lation (EEC) No 241 /80 (6), should be adapted ; Whereas in Table II in the Annex to Commission Regulation (EEC) No 1570/77 a scale of reductions was set for barley with a specific weight of less than 63 kilograms but not less than 59 kilograms per hecto ­ litre ; whereas, in accordance with the provisions of footnote 3 of the Annex to Commission Regulation (EEC) No 1 569177 of 11 July 1977 fixing the pro ­ cedure and conditions for the taking over of cereals by intervention agencies f7), as last amended by Regula ­ tion (EEC) No 3525/81 (8), the specific minimum weight of winter barley may not, from 1 August 1982, be fixed by the intervention agencies at a level lower than 63 kilograms per hectolitre ; whereas the reduc ­ tions for barley of a specific weight of less than 63 kilograms per hectolitre given in Table II in the Annex to Regulation (EEC) No 1570/77 should there ­ fore be withdrawn ; Whereas the trend in Community barley production is more and more towards varieties of winter barley, particularly of 6-row barley, of less value as fodder ; whereas, because of present day animal feed quality requirements, the proportion of barley in the produc ­ tion of compound feeds is steadily declining owing to Regulation (EEC) No 1570/77 is hereby amended as follows : 1 . Article 6 ( 1 ) is replaced by the following : ' 1 . Without prejudice to Article 3 , intervention agencies may on intervention apply a special increase of 5-44 ECU per tonne for rye in produc ­ tion regions of the Community where that cereal is regularly sold for bread-making and where its parti ­ cularly good quality makes it suitable for this use, provided that :  the percentage of sprouted grains does not exceed 2-5 %,  the percentage of broken grains does not exceed 5 % and the percentage of grain impurities does not exceed 3 %,  the percentage of grains which have deterior ­ ated through spontaneous generation of heat and by too extreme drying does not exceed 0-05 %,  the percentage of grains overheated during drying does not exceed 0-50 %,  the number of amylogram units based on full milling including the germ and at a starch hardening temperature of at least 63 ° C is not(') OJ No L 281 , 1 . 11 . 1975, p . 1 .(2) OJ No L 164, 14. 6. 1982, p . 1 . (3) OJ No L 281 , 1 . 11 . 1975, p . 22. (4) OJ No L 164, 14. 6 . 1982, p. 11 . . less than 200 . O OJ No L 174, 14 . 7 . 1977, p . 18 . 0 OJ No L 27, 2. 2 . 1980, p. 25 . 0 OJ No L 174, 14. 7 . 1977, p . 15 . 8) OJ No L 355, 10 . 12. 1981 , p . 34. 2. Table II in the Annex, dealing with reductions in the price of barley, is replaced by the following table : No L 212/42 Official Journal of the European Communities 21 . 7 . .82 Article 2Barley Kilograms per hectolitre % Reductions : Less than 64Ã   63Ã  1 This Regulation shall enter into force on 1 August 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 July 1982. For the Commission Poul DALSAGER Member of the Commission